EXHIBIT 10.59

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

2006 EXECUTIVE OFFICER INCENTIVE COMPENSATION PLAN

The 2006 Executive Officer Incentive Compensation Plan is based on the
achievement of defined goals as approved by the Compensation Committee of the
Board of Directors. These goals include Corporate goals and in some cases, may
include goals that related directly to an individual’s area of responsibility.
There is no discretionary component of the Plan.

Participants and Incentive Compensation Targets

 

Participant

   Incentive
Target as
% of Base
Salary   Bonus %
based on
Corporate
Goals   Bonus %
based on
Personal
Goals

Howard Birndorf

     60%   100%  

David Ludvigson

     50%   100%  

Larry Respess

   37.5%   100%  

Rob Saltmarsh

   37.5%   100%  

Graham Lidgard

   37.5%     50%   50%

Payment Calculation and Payment

Payments will be calculated based on achievement against each goal. Some goals
will carry a potential achievement of 50% up to 150% depending on the actual
performance versus the goal. If achievement is in between minimum and maximum
goals, the amount of bonus for that particular goal will be the linear
calculation between the two points.

Payments will be made annually in February after review and approval of the
Compensation Committee, or as soon thereafter as administratively practicable,
but in no event later than March 15, 2007. Payments may be made in cash, stock
or a combination of the two at the discretion of the Compensation Committee. To
the extent payments are made in shares of stock, the stock will be issued from
the Corporation’s stockholder-approved, amended and restated 1997 Stock
Incentive Plan.

Corporate Goals

The Corporate Goals are specified below (in $,000 and excluding any impacts of
Jurilab):

 

Goal

   Goal
Weighting  

Minimum
Achievement

(50%)

 

2006 Operating
Plan

(100%)

 

Maximum
Achievement

(150%)

Revenue

   35%   $[***]   $[***]   $[***]

EBITDA

   45%   $[***]   $[***]   $[***]

Strategic initiatives

   20%      

- Integration of acquisitions

        

- Completion of new initiatives as approved by BOD

        

Incentive compensation for Howard Birndorf, David Ludvigson, Larry Respess and
Rob Saltmarsh will be based 100% on the above metrics. Graham Lidgard’s
incentive compensation will be based 50% on the above goals and 50% based on
goals related to product development milestones.

Calculation Methodology:

No credit will be given if actual results fall below the Minimum Achievement
levels above. A maximum award of 150% will be given if results meet or exceed
the Maximum Achievement levels. If performance falls within the range of Minimum
and Maximum metrics, the award will be based on a linear interpolation as
follows:

 

  •   If the actual results are equal to the Operating Plan, the award will be
100%.

 

  •   If the actual results are between the Minimum and the Plan, the award will
be calculated as:

(((Actual result - Minimum)/(Operating Plan - Minimum)) x 50%) + 50%

Example:

If actual revenue is $[***], the awarded percentage would be 75%

((([***] – [***])/([***] – [***])) x 50%) + 50% = 75%

*** Confidential portions omitted and filed separately with the Commission.



--------------------------------------------------------------------------------

  •   If the actual results are between the Plan and the Maximum, the award will
be calculated as:

(((Actual result – Operating Plan)/(Maximum - Operating Plan)) x 50%) + 100%

Example:

If actual revenue is $[***], the awarded percentage would be 122%

((([***] – [***])/([***] – [***])) x 50%) + 100% = 122%

The total incentive award is the sum of the achievement of each of the four
goals times the target incentive for each of the individuals.

*** Confidential portions omitted and filed separately with the Commission.